Election/Restrictions
The restriction requirement set forth in the Office action mailed on March 25, 2021, is withdrawn.

Drawings
The drawings are objected to because the same reference numerals used to identify features in Figs. 1-5 are reused to identify modifications of those features in Figs. 6-9.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  

The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because they fail to show the “system” of claim 20.
37 CFR 1.84(p)(5) because:
They do not include the following reference sign(s) mentioned in the description: 2.  
They include the following reference character(s) not mentioned in the description: 20.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The disclosure is objected to because:
At page 3 explicit reference is made to particular claims.  In the course of examination, the claims are subject changes such as amendments and renumbering.  Such changes would likely make explicit references to claims in the specification incorrect.   Therefore, such reference is inappropriate.
The detailed description of the invention fails to describe a wall portion like that recited in claim 16.

The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material 
The attempt to incorporate subject matter into this application by reference to WO 2014/121832 A1 in the detailed description of the invention (at paragraph 0049) is ineffective because it is relied upon to provide support for claim 20, i.e. essential material.

Claim Objections
Claims 16, 18 & 20 are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Each of claims 17-19, recites the limitation, “a second region”.  It is unclear if this second region is the same as or different from that previously recited.
Claim 18, line 5 recites the limitation, “a first region”.  It is unclear if this first region is the same as or different from that previously recited.

Claim Rejections - 35 USC § 102
Claim(s) 11, 14, 16, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102792042.  CN 102792042 provides a cage for a ball joint and a ball joint, and specifically discloses a method for producing a cage 1 for a ball joint (equivalent to the instant constant-velocity ball joint) (see paras. 5-19 of the description, and Figs. 1-3): the cage 1 is annular and has cage windows 6 which are arranged spaced apart from one another along a circumferential direction and are intended for guiding balls 13 of the ball joint; wherein each window 6 has at least on one side a ball guiding surface facing an axial direction (equivalent to the instant a ball guiding surface facing in an axial direction), the method comprising at least the following steps:
providing a cage 1 having windows 6;
applying at least one compressive force via an outer circumferential surface of the cage (for example, edges 4, 5 surrounding the windows 6 as shown in Fig. 1), facing in a radial direction (10), in a first region of at least one ball guiding surface of at least one window 6 (see paras. 6, 7 and 18 of the description);
as shown in Figs. 1-2, deforming the cage 1 in the first region of the at least one ball guiding surface via the above at least one compressive force, so that the at least one ball guiding surface is displaced inwardly in the radial direction with respect to an adjacent second region of the cage 1.
CN 102792042 further discloses that (see paras. 6, 7 and 18 of the description, and Figs. 1-2): the at least one cage window 6 has on each of both sides lying opposite one another a ball guiding surface, wherein, in step c), both ball guiding surfaces are at least displaced inwardly in the radial direction with respect to the second regions of the cage 1 that are adjacent.

CN 102792042 further discloses that (see paras. 6, 7 and 18 of the description, and Figs. 1-2): the cage 1 extends in the axial direction between a first end face and a second end face, wherein the cage 1 has between the ball guiding surface and each end face in the axial direction edges 4, 5 (equivalent to the instant lands) running in the circumferential direction, wherein at least a part of at least one edge 4, 5 that extends in the axial direction is displaced inwardly in the radial direction in a first region with respect to a second region of the cage 1 that is adjacent.

Claims 11, 13-15, 16, 18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enke, FR 1.353.407.  Enke discloses a method for producing a cage (4’) for a constant-velocity ball slip ball joint (Fig. 3), wherein the cage is annular and has cage windows (14) for  
a) providing a cage having cage windows (see Fig. 5); 
b) applying at least one compressive force via an outer circumferential surface of the cage, facing in a radial direction, in a first region (18) of at least one ball guiding surface of at least one cage window (see “flattened radially towards the interior” at page 6 of the English language translation); and 
c) deforming (see “flattened” at page 6 of the English language translation) the cage in the first region of the at least one ball guiding surface, so that the at least one ball guiding surface is displaced inwardly in the radial direction with respect to an adjacent second region of the cage (see Fig. 5),
wherein, in step c), the cage is deformed in the first region of the at least one ball guiding surface in such a way that the at least one ball guiding surface is additionally displaced (20) in the axial direction with respect to the adjacent second region of the cage.
wherein Fig. 7 shows a wall thickness of the cage in the first region of the ball guiding surface remains constant during step c).

Allowable Subject Matter
Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 & 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Szentmihalyi discloses a ball cage for a constant velocity joint.  Vannest discloses a roller cage

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Greg Binda/Primary Examiner, Art Unit 3679